Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 10, 2022

                                     No. 04-22-00406-CV

            IN THE INTEREST OF C.R.P., D.P.G., AND E.F.L., CHILDREN,


                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01880
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The appellant’s brief was originally due to be filed on August 4, 2022. Neither the brief
nor a motion for extension of time to file the brief has been filed. It is therefore ORDERED that
the appellant’s brief must be filed no later than August 15, 2022. Given the time constraints
governing the disposition of this appeal, requests for extensions of time will be disfavored.

       It is so ORDERED August 10, 2022.

                                                                   PER CURIAM




       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT